Per Curiam.
The sole question presented is: Did the trial judge err in awarding fees to defendant’s counsel?
“ ‘Natural justice and the policy of the law alike demand that in any litigation between the husband and the wife they shall have equal facilities for presenting their case before the tribunal. This requires that they shall have equal command of funds, so that if she is without means, the law having tested the acquisitions of the two in him, he shall be compelled to furnish them to her to an extent rendering her his equal in the suit.’ ” Holloway v. Holloway, 214 N.C. 662, 200 S.E. 436. See also Deal v. Deal, 259 N.C. 489, 131 S.E. 2d 24.
The amount of the allowance to defendant for her subsistence pendente lite and her counsel fees is in the discretion of the trial judge. He has full power to act without the intervention of a jury, *715and his discretion in this respect is not reviewable, except in case of abuse. In this action for absolute divorce the defendant was within her rights to defend and assert such rights as she may be entitled to. We find no abuse of discretion by the trial judge.
The order entered below is
Affirmed.